Citation Nr: 0031187	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-20 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for heart disease, 
manifested by systolic murmur, mitral insufficiency, and 
premature contractions, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1960.  This appeal arises from a September 1996 
rating decision of the Department of Veterans Affairs (VA), 
Chicago, Illinois, regional office (RO).

In September 2000, a hearing was held in Chicago, Illinois, 
before the Veterans Law Judge rendering this decision, who 
was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 1999).


REMAND

The veteran's service connected heart disease, manifested by 
systolic murmur, mitral insufficiency, and premature 
contractions, has been evaluated as 10 percent disabling 
since 1960; that evaluation is thus protected.  

The veteran underwent a heart transplant in October 1999.  
The RO has denied service connection for congestive heart 
failure, dilated cardiomyopathy and pacemaker placement as 
secondary to the service connected heart disease.  That issue 
is not currently on appeal.

The veteran has not undergone a VA cardiovascular examination 
since the heart transplant was performed.  The Board is of 
the opinion that a current such examination is necessary in 
order to ascertain the current extent of his cardiovascular 
pathology, and to determine, to the extent possible, what 
part of the current disability picture is attributable to the 
service connected disability as opposed to the nonservice 
connected cardiovascular complaints.

Since the September 1996 rating decision on appeal, the 
disability criteria under which the veteran's heart 
disability was rated have changed.  Pursuant to the holding 
in Karnas v. Derwinski, 1 Vet. App. 308 (1991), the appellant 
is entitled to have his claim considered under these new 
criteria, and have the rating criteria most favorable to his 
claim applied.  In reviewing the claim, the Board notes that 
the RO has recognized this.  

However, under the new diagnostic criteria found at 38 C.F.R. 
Part 4, Diagnostic Code 7000, a veteran's disability will be 
measured and rated in relation to METs.  A MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, as it is in this 
situation, and a laboratory determination of METs by exercise 
testing cannot be accomplished for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
Thus, the VA examination must include MET scores.

The veteran has reported that he receives treatment at Barnes 
Hospital in St. Louis as well as the VA's John J. Cochran 
Medical Center in St. Louis.  Any records from those 
facilities not already in the claims folder should be 
obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain and associate 
with the claims folder any records not 
already of record from the Barnes 
Hospital in St. Louis as well as the 
VA's John J. Cochran Medical Center in 
St. Louis.  

2.  The RO should arrange for a 
comprehensive VA cardiovascular 
examination to determine the current 
severity of the veteran's service- 
connected heart disease, manifested by 
systolic murmur, mitral insufficiency, 
and premature contractions, and to 
obtain information which will provide 
for its evaluation under the new rating 
criteria for cardiovascular disorders.  
All indicated testing in this regard 
should be accomplished and all findings 
should be type-written and reported in 
detail.

The examining physician should be 
provided with a copy of the new rating 
criteria for the cardiovascular system, 
including Diagnostic Code 7000, 
effective on January 12, 1998, as well 
as a copy of the criteria in effect 
prior to that date.

The complete claims file, including a 
copy of this remand order, should be 
reviewed by the examiner. 

In preparing the report of examination 
and responding to the following 
questions, the examiner must attempt to 
differentiate, to the extent possible, 
between the effects of the nonservice 
connected congestive heart failure, 
dilated cardiomyopathy and pacemaker 
placement, and those of the service 
connected heart disease, manifested by 
systolic murmur, mitral insufficiency, 
and premature contractions.  The examiner 
should comment as to the following:

(a) Whether the appellant suffers from 
fatigue, dizziness, syncope, weakness or 
shortness of breath as a result of his 
service-connected heart disease;

(b) Whether there is evidence of a 
definitely enlarged heart, diastolic 
murmur or arrhythmias;

(c) Whether the appellant is currently 
having angina, and, if so, the severity 
thereof;

(d) Whether his heart disease is such 
that more than light manual labor is 
precluded; and

(e) Whether his heart disease is such 
that more than sedentary employment is 
precluded.

The examiner also must indicate the level 
of metabolic equivalent (MET) that the 
appellant is capable of, and comment on 
whether there is associated left 
ventricular dysfunction, dyspnea, 
fatigue, angina, dizziness or syncope.  A 
complete rationale for any opinion 
expressed must be provided.  

3.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the report does not include 
all test reports, special studies or 
fully detailed descriptions of all 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2. "If 
the [examination] report does not contain 
sufficient detail it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

4.  Following completion of the requested 
development, the RO should proceed with 
any additional appropriate development 
and then the RO should readjudicate the 
veteran's claim of entitlement to an 
increased rating with application of all 
applicable laws and regulations, to 
include consideration of both old and new 
rating criteria for cardiovascular 
disorders.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 7 -


